DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 8, are rejected under 35 U.S.C. 102a as being anticipated by Applicant’s admitted prior art, Comparative Example C “E, Koupe” frozen confectionery product, sold commercially at least as early as 11/26/2017, hereinafter referred to as “Koupe”.
Regarding Claims 1, 4, 5, 6, Koupe teaches a frozen confection composition comprising a emulsifier (see Ingredient list, Comparative Example E “Koupe”, MDG Mono sat. emulsifiers and partially sat. emulsifiers included in the composition), 13.3g/100g or 13.3% by weight of protein (see Ingredient list, Comparative Example E “Koupe”), 8g/100g or 8% by weight total sugars, which include polydextrose (see Ingredient list, Comparative Example E “Koupe”), which is a known oligosaccharide, 3.1g/100g or 3.1% by weight fat, with a fat to protein ratio of 0.23:1, therefore less than 1:1, as claimed, and wherein fat droplets of a homogenize pre-mix of the frozen confection composition have an average droplet size d(3,2) of 0.614 microns (see Ingredient list, Comparative Example E “Koupe”), which meets the claimed limitation of 0.6microns or less. 
Regarding Claim 8, Koupe teaches no shrinkage seen following heat shock, therefore reading on 15% vol or less shrinkage after heat shock testing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Whelan et al. (USPN 5,084,295), as evidenced by Quail (USPA 2006/0233919).
Regarding Claims 1-6, Whelan teaches a frozen confection composition comprising an emulsifier in an amount of about 0.1-0.5% by weight including saturated or unsaturated monoglycerides (Columns 13 and 14), 0-10% of sweetener, 2-20% of fat, from about 3 to about 15% milk solids not fat, where the fat is homogenously dispersed in the aqueous phase as emulsified particles having an average particle size of about 2 microns or less (Column 4, lines 55-68 and Column 5, lines 1-10 and Column 7, lines 20-25), and teaches that the particle size of the fat droplets in the disclosed frozen confection are similar to the relatively fine emulsified fat particles in the continuous aqueous phase, similar to the dispersion of milkfat particles in conventional ice cream product (Column 5, lines 10-20) and teaches that conventional ice cream has relatively small fat droplets in a size of 0.1 to 2 microns in size. Therefore, the frozen confection composition taught by Whelan having the claimed fat droplet size would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. Whelan teaches sweeteners including sucrose, and other nutritive sweeteners is preferably present in a range of about 13 to about 16% by weight, which overlaps with the claimed ranges, and which is in addition to any lactose present in the milk solids non-fat (Column 12, lines 1-20). The evidentiary reference of Quail teaches milk solids non-fat have 37% protein and 55% lactose (Paragraph 12), therefore the 3 to 15% milk solids nonfat would contribute about 5.5% protein to the frozen confection, which is within the claimed ranges, and therefore Whelan also teaches the claimed ratio of fat to protein in light of teachings the claimed amounts of fat and protein, and the claimed ratio of emulsifier to fat for the same reason. The disclosed range of 3-15% milk solids would also contribute lactose in an amount of 1.65-8.25% lactose, which when combined with the sweeteners/sugars in an amount of about 13-16% by weight, provides for total sugars within the claimed ranges of up to 18% or up to 15% total sugars.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al. (USPN 5,084,295), as evidenced by Quail (USPA 2006/0233919), and further in view of Vaghela (USPA 2005/0123666), previously made of record.
Regarding Claims 8-9, Whelan is relied upon as above in the rejection of Claim 1. Regarding the parameters recited in Claims 8-9, attention is made to the indefiniteness rejection set forth above. It is noted that Whelan teaches that the finer fat droplets provide an increased surface area to mass ratio that promotes clumping of the fat droplets and an increased viscosity in the homogenized pasteurized mixture, where the increased viscosity promotes more uniform air incorporation during subsequent freezing, thus producing a frozen dessert with more uniform and smaller dispersed air cells (Column 18, lines 60-66). Whelan also teaches the fat droplet size of the frozen confection is very similar to the fine fat droplets seen in conventional ice cream compositions. Therefore, one of ordinary skill in the art would have reasonably expected the composition of Whelan to attain the same claimed parameters of reduced volume shrinkage and average fat particle size after heat shock. 
In addition, the specific claimed parameters of Claims 8 and 9 are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above reference teaches the claimed protein components, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. Thus the previously mentioned limitations of Claims 8 and 9 are seen to be shown by the above reference. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Regarding the parameters recited in Claims 8 and 9 and Claim 10, Whelan teaches the frozen confection composition as set forth in the rejection of Claim 1 and teaches the process steps of providing a premix of a frozen confection composition ingredients, homogenizing of the premix, pasteurization, cooling, freezing, aeration, extrusion and optional deep freezing (Column 16-Column 20). Whelan differs from the claimed method by teaching homogenization at a higher pressure than claimed (Column 17, lines 25-40).
However, Vaghela teaches that stabilized frozen confection compositions comprising the above discussed emulsifiers can also be achieved with lower pressures during homogenization and teaches in one embodiment that the premix is conventionally homogenized in a two stage homogenizer, where the first stage occurs at a pressure of 70 bar to about 250 bar and the second stage about 0 bar to about 50 bar (Paragraph 47), where the pressure in the first stage meets the claimed pressure limitation. Vaghela teaches that an emulsifier blend comprising a polyol ester of a fatty acid and preferably with an unsaturated monoglyceride allows for improved regulation of ice crystal growth after heat shock, improved shrinkage resistance (do not suffer from shrinkage) and improved sensory properties of the resulting ice cream in maintenance of smoother and creamier texture and mouthfeel (Paragraphs 27, 35, 46, 57, 58, 59). Whelan teaches other suitable emulsifiers that could be used include polyglycerol esters, polyoxyethylene sorbitan esters in addition to the unsaturated monoglycerides also taught (Columns 13 and 14). Therefore, it would have been obvious to have added a polyol ester of a fatty acid along with the unsaturated monoglycerides and to have either used a conventional or high pressure homogenization in order to provide enhanced stability in a frozen ice cream product and improved sensory parameters. Therefore, one of ordinary skill in the art would have reasonably expected that a frozen ice cream product of Whelan with the added polyol ester fatty acid emulsifier of Vaghela would have been capable of attaining the claimed stability parameters after heat shock, as claimed, in light of the above teachings by Vaghela. In addition, based on the teachings of the prior art, it would appear that both conventional and high pressures would be suitable for use in a method of producing a frozen confectionery composition where improved stability is desired, based on the teachings of Vaghela.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as obvious over Applicant’s admitted prior art, Comparative Example C “E, Koupe” frozen confectionery product, sold commercially at least as early as 11/26/2017, hereinafter referred to as “Koupe”, in view of Whelan et al. (USPN 5,084,295).
Regarding Claims 2 and 3, Koupe is taken as cited above in the rejection of Claim 1 above and teaches the claimed emulsifiers and amounts of fat as claimed, but is silent as to the amount of emulsifier used and therefore, the ratio of emulsifier to fat ratio, as claimed.
Whelan teaches a frozen confection composition comprising an emulsifier in an amount of about 0.1-0.5% by weight including saturated or unsaturated monoglycerides (Columns 13 and 14), 0-10% of sweetener, 2-20% of fat, from about 3 to about 15% milk solids not fat, where the fat is homogenously dispersed in the aqueous phase as emulsified particles having an average particle size of about 2 microns or less (Column 4, lines 55-68 and Column 5, lines 1-10 and Column 7, lines 20-25), and teaches that the particle size of the fat droplets in the disclosed frozen confection are similar to the relatively fine emulsified fat particles in the continuous aqueous phase, similar to the dispersion of milkfat particles in conventional ice cream product (Column 5, lines 10-20) and teaches that conventional ice cream has relatively small fat droplets in a size of 0.1 to 2 microns in size. Therefore, the frozen confection composition taught by Whelan is seen to have comparable fat droplet size to the frozen confection of Koupe and the claimed ratio of emulsifier to fat for the same reason. Therefore, where the frozen confection of Koupe used an amount of the same types of emulsifier as taught by Whelan, this would give a emulsifier to fat ratio of 0.16:1, for example, which is within the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the frozen confection taught by Koupe to have an amount of emulsifier within the claimed range, as Whelan teaches the same types of emulsifiers used by Koupe used in a frozen confection having relatively fine emulsified fat particles similar to the dispersion of milkfat particles in conventional ice cream.  

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Applicant’s admitted prior art, Comparative Example C “E, Koupe” frozen confectionery product, sold commercially at least as early as 11/26/2017, hereinafter referred to as “Koupe”.
Regarding Claim 9, Koupe is taken as cited above in the rejection of Claim 1 and teaches the claimed frozen confection composition and teaches the fat droplets have an average droplet size d(3,2) after heat shock of 0.614microns, which is slightly less than the lower claimed range of 0.70 microns. It is therefore the Examiner’s position that given Koupe teaches the other claimed limitations of Claim 1, a fat droplet average size after heat shock testing of 0.61 vs 0.70 microns would not have resulted in a significantly different frozen confection composition, absent evidence to the contrary.   Furthermore, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. Therefore, the claimed droplet size would have been obvious to one of ordinary skill in the art before the effective fling date of the invention, for the above mentioned reasons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art, Comparative Example C “E, Koupe” frozen confectionery product, sold commercially at least as early as 11/26/2017, hereinafter referred to as “Koupe”, in view of Whelan et al. (USPN 5,084,295), and further in view of Vaghela (USPA 2005/0123666), previously made of record.
Regarding Claim 10, Koupe is taken as cited above and teaches the claimed frozen confectionery composition but is silent as to the process claimed. 
Whelan teaches a process of preparing a frozen confection composition as set forth in above and teaches the process steps of providing a premix of a frozen confection composition ingredients, homogenizing of the premix, pasteurization, cooling, freezing, aeration, extrusion and optional deep freezing (Column 16-Column 20). Whelan differs from the claimed method by teaching homogenization at a higher pressure than claimed (Column 17, lines 25-40).
However, Vaghela teaches that stabilized frozen confection compositions comprising the above discussed emulsifiers can also be achieved with lower pressures during homogenization and teaches in one embodiment that the premix is conventionally homogenized in a two stage homogenizer, where the first stage occurs at a pressure of 70 bar to about 250 bar and the second stage about 0 bar to about 50 bar (Paragraph 47), where the pressure in the first stage meets the claimed pressure limitation. Vaghela teaches that an emulsifier blend comprising a polyol ester of a fatty acid and preferably with an unsaturated monoglyceride allows for improved regulation of ice crystal growth after heat shock, improved shrinkage resistance (do not suffer from shrinkage) and improved sensory properties of the resulting ice cream in maintenance of smoother and creamier texture and mouthfeel (Paragraphs 27, 35, 46, 57, 58, 59). Whelan teaches other suitable emulsifiers that could be used include polyglycerol esters, polyoxyethylene sorbitan esters in addition to the unsaturated monoglycerides also taught (Columns 13 and 14). Therefore, the claimed process steps appear to be conventional in terms of peparing stable frozen confectionery compositions, and therefore the process of preparing a frozen confectionery composition according to the claimed process steps would have been obvious to one of ordinary skill in the art and to have added a polyol ester of a fatty acid along with the unsaturated monoglycerides and to have either used a conventional or high pressure homogenization in order to provide enhanced stability in a frozen ice cream product and improved sensory parameters. Therefore, one of ordinary skill in the art would have reasonably expected that a frozen ice cream product of Koupe in view of Whelan with the added polyol ester fatty acid emulsifier of Vaghela would have been capable of attaining the claimed stability parameters after heat shock, as claimed, in light of the above teachings by Vaghela. In addition, based on the teachings of the prior art, it would appear that both conventional and high pressures would be suitable for use in a method of producing a frozen confectionery composition where improved stability is desired, based on the teachings of Vaghela.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered, and in light of further consideration by the Examiner, the 112b rejections have been withdrawn. However, Applicant’s arguments regarding the prior art rejections have been considered but they are not persuasive for the following reasons. Applicant argues hindsight reasoning to attain Applicant’s claimed limitations of the ratio of fat to protein in the frozen confection composition. However, the Examiner respectfully disagrees for the following reasons. As previously set forth, Whelan teaches the claimed type and amount of emulsifiers in the composition, along with overlapping amounts of fat and protein, and therefore teaches a ratio within the claimed ranges. As an example, where 2% fat and 5.5% protein were used, this would translate into a ratio of less than 1, which meets the claimed limitations. Whelan also teaches a fat droplet size range also meeting Applicant’s limitation of the average fat droplet size. Therefore, the Examiner is not convinced that the frozen confectionery composition of Whelan would not be capable of attaining the claimed heat shock parameters as recited in Claims 8 and 9, in light of the teachings of the prior art. The Examiner’s position is further supported by considering the data provided by Applicant, in that Example 1 is the only example to have used the emulsifiers claimed in Claim 4 and the only example to also exhibit no shrinkage following heat shock testing. Therefore, Applicant’s data suggests the criticality of the claimed type and amount of emulsifiers in the prevention of shrinkage following heat shock testing, and it is noted that Whelan teaches the claimed amount and type of emulsifiers claimed.  
In addition, in light of the admitted prior art submitted by IDS, new prior art rejections have been set forth anticipating or rendering obvious Applicant’s claims. Therefore, the office action is made final and deemed proper by the Examiner.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/4/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	11/14/2022